Buskirk, C. J.
This case is,-in all of its legal aspects, the same as the case of Heffren v. Jayne, ante, p. 463, and is decided the same as that case.
The judgment is affirmed as to the judgment; for the money, but is reversed as to the order suspending the appellant from practising as an attorney at law; and the cause is remanded, with instructions to the court below to set aside the order and judgment of suspension, and to restore the appellant to his rights and privileges as an attorney at law in said court.